Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Claim Status
Claims 1-20 are pending.    

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “where each distinct subset of instructions consists of a plurality of instructions for performing a same class of logically distinct data-access operations on a same database of the at least one remote databases of the federated database.”  
Claims 8 and 15 include similar language to claim 1.  
Claim 2 recites “rewriting the output of the parsing to remove redundancies and inefficiencies” 

Claims 9 and 16 include similar language to claim 2.   
Claim 6 recites where the translating comprises performing the translating after performing the transmitting.
Claims 12 and 19 include similar language to claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar (US 2016/0078090) in view of Day (US 2006/0004696) in view of Loginov (US 11,010,776) in view of Pereira (US 2016/0371269) in view of Liu (US 2018/0268030) and further in view of Kleewein (US 5,943,666).       
Regarding claim 1, Shankar discloses: 
identifying a set of data-access requests that each requires access to at least one data object stored on at least one remote relational database of the federated database, 
	Shankar [0003] In some environments, queries are issued against a corpus of data to facilitate targeted information retrieval from the corpus of data. A user (or even a computer 
Notes:
a) The claimed federated database is accurately described by Shankar as corpus of data.  
b) Shankar in paragraph [0004] discloses relational database.  

where the federated database comprises a federated host user interface that makes the remote databases of the federated database appear to be a single database to users who access the federated database through the federated host user interface; 
	Shankar [0009] Other database systems are parallel database systems. In a parallel database system, database storage is spread across a number of nodes. Each node stores one or more portions of a database locally. Other modules (e.g., at a control node) abstract the distributed nature of the database from users such that it appears as a single unified database. As such, in a parallel database system, data relevant to a query as well as data used for query plan optimization can be spread out across a number of different nodes.
Note:


	 processing the data-access request into an optimal data-access plan that contains instructions for performing database operations required to produce results requested by the data- access request; 
	Shankar  [0003] The query is issued to a data management system for processing. The data management system translates the query into a corresponding set of compatible physical operations (sometimes and hereinafter referred to as a "query plan") for realizing the expressed logical intent. The query plan can then be executed to retrieve data from the corpus of data in accordance with the expressed logical intent. Retrieved data can be returned to the query issuer.

extracting from the data-access plan a set of subplans,
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Day discloses: 
Day abstract A database query optimizer creates a main access plan for a quey, and also creates one or more subplans for the same query. The subplans are used in executing a query. When a subplan is generated, all tautological predicates (i.e., predicates that do not narrow the query) are dropped, thereby enhancing the reusability of stored subplans. When a query is processed, its tautological predicates are dropped, and if a subplan for the query with the dropped tautological predicates is found, the subplan is used to execute the query. If the query to be run has no main access plan in the cache, a main access plan is generated, and a subplan is also generated that corresponds to the query to be run, with all tautological predicates dropped. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Day for the purpose of creating subplans which are used in executing a query. 

where each subplan of the set of subplans consists of a distinct subset of the instructions
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Loginov discloses: 
	Loginov claim 19 a storage manager including a fourth subset of said set of predefined instructions configured to access said record in said valuation database in order to determine said object value of said at least one of said file system objects and store said at least one of said file system objects in one of a plurality of storage devices based at least in part on said value of said at least one of said file system objects;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Loginov for the purpose of determining a subset of predefined instructions configured to access said record in said valuation database.

where each distinct subset of instructions consists of a plurality of instructions for performing a same class of logically distinct data-access operations on a same database of the at least one remote databases of the federated database; 

	Pereira [0062] The classification step 218 performs a final classification of the query using attached query class descriptors, and the attached user profile sent by step 211. The classification descriptors indicate major classification aspects which may include content source, major performers, content type, speed of action, nature of audio, such as silent, speech, sound effects and the like. The classification step 218 determines likely databases, so that the query can be sent only to the likely search servers that hold the relevant databases to be searched for the query. For example, the classification step 218 uses attached descriptors of the query class and compares them with the class descriptors of each search database to determine a list of search databases that are close to the query class.  The classification step 218 identifies the search servers that are similar to the query. This classification is advantageous and is used to determine to which specific search servers the query is delivered thus improving search performance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Pereira for the purpose of determining likely databases, so that the query can be sent only to the likely search servers that hold the relevant databases to be searched for the query.

transmitting to a first remote database, of the federated database, those subplans, of the set of subplans, that consist of instructions for performing the logically distinct data-access operation on a data object stored in the first remote database; 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Liu discloses:

Note:  Distributed execution plans are sent to nodes that store the table partition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Liu for the purpose of sending a distributed execution plan to one or more nodes to execute the query.    

receiving from the first remote database all results produced by the first remote database’s performance of the subplans transmitted to the first remote database.
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kleewein discloses:
	Kleewein col 2, lines 50-60, U.S. Pat. No. 5,600,831 to Levy et al describes techniques for optimizing queries in a heterogeneous database system. A query results in a query plan which includes subplans for querying the databases which contain the required information. When a subplan is executed in one of the databases, the database returns not only the information which results from the execution of the subplan, but also source and constraint information about the data in the database. The source and constraint information is then used to optimize the query plan by pruning redundant subplans.


Regarding claim 3, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses where the data-access request is a SQL (Structured Query Language) query.
	Shankar The present invention extends to methods, systems, and computer program products for optimizing parallel queries using interesting distributions. For each logical operator in an SQL server MEMO, in a top down manner from a root operator to the leaf operators, interesting distributions for the operators can be identified based on the properties of the operators. Identified interesting distributions can be propagated down to lower operators by annotating the lower operators with the interesting distributions. Thus, a SQL server MEMO can be annotated with interesting distributions propagated top down from root to leaf logical operators to generate an annotated SQL server MEMO. Parallel query plans can then be generated from the annotated SQL server MEMO in a bottom up manner from leaf operators to a root operator. Annotated interesting properties can be used to prune operators, thereby facilitating a more tractable search space for a parallel query plan.
 
Regarding claim 14, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein      discloses:
further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, 


where the computer-readable program code in combination with the computer system is configured to implement the identifying, the processing, the extracting, the transmitting, and the receiving.
Shankar, paragraphs 31-34
Day, paragraphs 9 and 24 
Loginov, abstract
Pereira, paragraphs 34-35
Liu, paragraphs 47-51
Kleewein, abstract and claims 1,2 and 6
Wojtowicz, paragraphs 6, 11 and 12 and claim 9.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein and further in view of Wojtowicz (US 2013/0006999) and further in view of applicant disclosed prior art (ADPA).         
Regarding claim 2, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose parsing the data-access request into tokens that represent data and logic comprised by each statement of the data-access request.  However, Wojtowicz discloses:
Wojtowicz [0021] The details of a connector object are shown in FIG. 6. Each connector object 600 is specific to a content source and contains code specific to the content source query language 604 to convert the generic request into an appropriate query for that source. In general 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of Wojtowicz for the purpose of accessing a particular content source.  

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose rewriting the output of the parsing to remove redundancies and inefficiencies; and optimizing the output of the rewriting into the optimal data-access plan.  However, ADPA discloses:
specification [0017] Existing FDBMS host modules for parsing, rewriting, and optimizing a query, and existing remote-database modules for executing an access plan, may be reused. Also, if legacy code does not already exist for translating a generic access subplan received from the host into a format compatible with a remote database, such a translation function may be implemented as an external service that can be called by a script, query processor, or other resource that manages the query process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of ADPA for the purpose of quickly and accurately obtaining relevant search results. 

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein and further in view of Simons-Nikolova (US 2011/0153350)
Regarding claim 4, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewe  discloses the elements of the claimed invention as noted but does not disclose translating each subplan transmitted to the first remote database into a format required by the first remote database.  However, Simons-Nikolova discloses:
	Simons-Nikolova [0017] The coaching plan linking tool resolves the symbolic names of the placeholder elements that the coaching plan compiler has left in the coaching plan, using content from a content library or multi-media library, and creates an executable care plan, in the format required to "load" by the remote patient management system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of Simons-Nikolova for the purpose of loading the plan in the remote patient management system.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova and further in view of Doleh (US 2005/0216896)
Regarding claim 5, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova discloses the elements of the claimed invention as noted but does not disclose where the translating comprises performing the translating before performing the transmitting.  However, Doleh discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova  to obtain above limitation based on the teachings of Doleh for the purpose of transmitting the data to a remote database in a format required by the remote database.  

Regarding claim 6, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova and Doleh discloses where the translating comprises performing the translating after performing the transmitting.
	Doleh claim 15 wherein the translating occurs after the transmitting. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova and further in view of P (US 2018/0293275) and further in view of Doleh and further in view of Rabe (US 2020/0033359) in view of Doleh  and further in view of Goodall (US 2010/0174736).  
Regarding claim 7, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova discloses the elements of the claimed invention as noted but does not disclose where the first remote database is a database cluster.  However, P discloses:
	P [0022] In an embodiment, the middleware adapter generates a query plan based on a received query. Rather than sending a plain text query, the middleware adapter may send the query plan to the database cluster.


Moreover, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova discloses the elements of the claimed invention as noted but does not disclose where the set of subplans are transmitted, prior to the translating, to a cluster controller of the database cluster.  However, Doleh discloses:
Doleh claim 15 wherein the translating occurs after the transmitting 
P paragraph [0018] discloses cluster controller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova to obtain above limitation based on the teachings of Doleh for the purpose of translating at the remote database.  

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova discloses the elements of the claimed invention as noted but does not disclose where the cluster controller manages access to each clustered database of the database cluster.  However, Rabe discloses:
	Rabe [0035] The hyperconverged virtual controller 206 includes or has access to the configuration database 122, and the hyperconverged virtual controller 206 may participate in a distributed consensus protocol with other nodes in a cluster or cluster group to which the node 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova to obtain above limitation based on the teachings of Rabe for the purpose of a virtual controller having access to the configuration database.  

where the processor performs the translating, after the transmitting, on each subplan, of the set of subplans, 
Doleh claim 15 wherein the translating occurs after the transmitting 

that is not in a format required by a corresponding database of the database cluster, and
Simons-Nikolova [0017] The coaching plan linking tool resolves the symbolic names of the placeholder elements that the coaching plan compiler has left in the coaching plan, using content from a content library or multi-media library, and creates an executable care plan, in the format required to "load" by the remote patient management system.

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova discloses the elements of the claimed invention as noted but does not disclose where the results are received from the cluster controller.  However, Goodall discloses:
	Goodall [0048] After receiving (305) query results from the cluster of computers, the controller (101) normalizes and stores (307) the query results. The controller (101) (or a different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova to obtain above limitation based on the teachings of Goodall for the purpose of receiving by the controller query results from the cluster of computers. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar in view of Day in view of Loginov in view of Pereira in view of Liu and further in view of Kleewein.       
Regarding claim 8, Shankar discloses:
identifying a set of data-access requests that each requires access to at least one data object stored on at least one remote database of the federated database, 
Shankar [0003] In some environments, queries are issued against a corpus of data to facilitate targeted information retrieval from the corpus of data. A user (or even a computer system) formulates a query using constructs from a query language. A query language typically includes a number of constructs that can be grouped into different combinations to express a logical intent for retrieving data. The query is issued to a data management system for processing. The data management system translates the query into a corresponding set of compatible physical operations (sometimes and hereinafter referred to as a "query plan") for realizing the expressed logical intent. The query plan can then be executed to retrieve data from the corpus of data in accordance with the expressed logical intent. Retrieved data can be returned to the query issuer.

a) The claimed federated database is accurately described by Shankar as corpus of data.  
b) Shankar in paragraph [0004] discloses relational database.  

where the federated database comprises a federated host user interface that makes the remote databases of the federated database appear to be a single database to users who access the federated database through the federated host user interface; 
Shankar [0009] Other database systems are parallel database systems. In a parallel database system, database storage is spread across a number of nodes. Each node stores one or more portions of a database locally. Other modules (e.g., at a control node) abstract the distributed nature of the database from users such that it appears as a single unified database. As such, in a parallel database system, data relevant to a query as well as data used for query plan optimization can be spread out across a number of different nodes.
Note:
a) Claimed federated database is accurately described by Shankar as distributed nature of the database.   

processing the data-access request into an optimal data-access plan that contains instructions for performing database operations required to produce results requested by the data- access request; 
Shankar  [0003] The query is issued to a data management system for processing. The data management system translates the query into a corresponding set of compatible physical operations (sometimes and hereinafter referred to as a “query plan") for realizing the expressed 

extracting from the data-access plan a set of subplans, 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Day discloses: 
Day abstract A database query optimizer creates a main access plan for a query, and also creates one or more subplans for the same query. The subplans are used in executing a query. When a subplan is generated, all tautological predicates (i.e., predicates that do not narrow the query) are dropped, thereby enhancing the reusability of stored subplans. When a query is processed, its tautological predicates are dropped, and if a subplan for the query with the dropped tautological predicates is found, the subplan is used to execute the query. If the query to be run has no main access plan in the cache, a main access plan is generated, and a subplan is also generated that corresponds to the query to be run, with all tautological predicates dropped. The same query may thus generate many subplans, enhancing the reusability of the query by storing each subplan in the access plan cache.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Day for the purpose of creating subplans which are used in executing a query. 

where each subplan of the set of subplans consists of a distinct subset of the instructions, and 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Loginov discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Loginov for the purpose of determining a subset of predefined instructions configured to access said record in said valuation database.

where each distinct subset of instructions consists of a plurality of instructions for performing a same class of logically distinct data-access operations on a same database of the at least one remote databases of the federated database; 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pereira discloses:
	Pereira [0062] The classification step 218 performs a final classification of the query using attached query class descriptors, and the attached user profile sent by step 211. The classification descriptors indicate major classification aspects which may include content source, major performers, content type, speed of action, nature of audio, such as silent, speech, sound effects and the like. The classification step 218 determines likely databases, so that the query can be sent only to the likely search servers that hold the relevant databases to be searched for the query. For example, the classification step 218 uses attached descriptors of the query class and compares them with the class descriptors of each search database to determine a list of search 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Pereira for the purpose of determining likely databases, so that the query can be sent only to the likely search servers that hold the relevant databases to be searched for the query.

transmitting to a first remote database, of the federated database, those subplans, of the set of subplans, that consist of instructions for performing the logically distinct data-access operation on a data object stored in the first remote database; and 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Liu discloses:
Liu [0021] By determining that the other nodes do not store the table partition associated with the range of hash values, the initiator node can avoid sending a distributed execution plan to the other database nodes. Thus, the other nodes do not spend processor time executing unnecessary distributed execution plans. Moreover, the other nodes do not consume bandwidth returning redundant or unnecessary query results to the initiator node.
Note:  Distributed execution plans are sent to nodes that store the table partition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Liu for the purpose of sending a distributed execution plan to one or more nodes to execute the query.    

receiving from the first remote database all results produced by the first remote database’s performance of the subplans transmitted to the first remote database.
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kleewein discloses:
	Kleewein col 2, lines 50-60, U.S. Pat. No. 5,600,831 to Levy et al describes techniques for optimizing queries in a heterogeneous database system. A query results in a query plan which includes subplans for querying the databases which contain the required information. When a subplan is executed in one of the databases, the database returns not only the information which results from the execution of the subplan, but also source and constraint information about the data in the database. The source and constraint information is then used to optimize the query plan by pruning redundant subplans.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Kleewein for the purpose of executing the subplan in one of the databases such that the database can return results of the query.
   
Regarding claim 10, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses where the data-access request is a SQL (Structured Query Language) query.
	Shankar The present invention extends to methods, systems, and computer program products for optimizing parallel queries using interesting distributions. For each logical operator in an SQL server MEMO, in a top down manner from a root operator to the leaf operators, interesting distributions for the operators can be identified based on the properties of the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein and further in view of Wojtowicz and further in view of applicant disclosed prior art (ADPA).         
Regarding claim 9, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose parsing the data-access request into tokens that represent data and logic comprised by each statement of the data-access request.  However, Wojtowicz discloses:
Wojtowicz [0021] The details of a connector object are shown in FIG. 6. Each connector object 600 is specific to a content source and contains code specific to the content source query language 604 to convert the generic request into an appropriate query for that source. In general this conversion involves parsing the generic query to obtain “tokens” for each query term and then adding a query phrase including each token in a form suitable for accessing the particular content source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and 

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose rewriting the output of the parsing to remove redundancies and inefficiencies; and optimizing the output of the rewriting into the optimal data-access plan.  However, ADPA discloses:
specification [0017] Existing FDBMS host modules for parsing, rewriting, and optimizing a query, and existing remote-database modules for executing an access plan, may be reused. Also, if legacy code does not already exist for translating a generic access subplan received from the host into a format compatible with a remote database, such a translation function may be implemented as an external service that can be called by a script, query processor, or other resource that manages the query process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of ADPA for the purpose of quickly and accurately obtaining relevant search results. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein and further in view of Simons-Nikolova )
Regarding claim 11, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewe  discloses the elements of the claimed invention as noted but does not disclose translating each 
	Simons-Nikolova [0017] The coaching plan linking tool resolves the symbolic names of the placeholder elements that the coaching plan compiler has left in the coaching plan, using content from a content library or multi-media library, and creates an executable care plan, in the format required to "load" by the remote patient management system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of Simons-Nikolova for the purpose of loading the plan in the remote patient management system.  

Regarding claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein,  Wojtowicz and ADPA and further in view of Doleh. 
Regarding claim 12, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein,  Wojtowicz and ADPA discloses the elements of the claimed invention as noted but does not disclose where the translating comprises performing the translating after performing the transmitting.  However, Doleh discloses:
	Doleh claim 15 wherein the translating, occurs after the transmitting.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA to obtain above limitation based on the teachings of Doleh for the purpose of performing the translation at the remote database.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA and further in view of P and further in view of Doleh in view of Rabe and further in view of Simons-Nikolova and further in view of Goodall.   
Regarding claim 13, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA discloses the elements of the claimed invention as noted but does not disclose where the first remote database is a database cluster.  However, P discloses:
	P [0022] In an embodiment, the middleware adapter generates a query plan based on a received query. Rather than sending a plain text query, the middleware adapter may send the query plan to the database cluster.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA to obtain above limitation based on the teachings of P for the purpose of sending the query plan to the database cluster.  

Moreover, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA discloses the elements of the claimed invention as noted but does not disclose where the set of subplans are transmitted, prior to the translating, to a cluster controller of the database cluster.  However, Doleh discloses:
Doleh claim 15 wherein the translating occurs after the transmitting.  
Note:  P paragraph [0018] discloses cluster controller 


Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA discloses the elements of the claimed invention as noted but does not disclose where the cluster controller manages access to each clustered database of the database cluster.  However, Rabe discloses:
	Rabe [0035] The hyperconverged virtual controller 206 includes or has access to the configuration database 122, and the hyperconverged virtual controller 206 may participate in a distributed consensus protocol with other nodes in a cluster or cluster group to which the node 120 belongs (e.g., cluster group-1 136 in FIG. 1) to maintain consistency of data in the configuration database 122.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA to obtain above limitation based on the teachings of Rabe for the purpose of a virtual controller having access to the configuration database.  

where the processor performs the translating, after the transmitting, on each subplan, of the set of subplans, 
Doleh claim 15 wherein the translating occurs after the transmitting.  


Simons-Nikolova [0017] The coaching plan linking tool resolves the symbolic names of the placeholder elements that the coaching plan compiler has left in the coaching plan, using content from a content library or multi-media library, and creates an executable care plan, in the format required to "load" by the remote patient management system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA to obtain above limitation based on the teachings of Simons-Nikolova for the purpose of providing a format suitable for loading the patient management system.  

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein, Wojtowicz and ADPA discloses the elements of the claimed invention as noted but does not disclose where the results are received from the cluster controller.  However, Goodall discloses:
	Goodall [0048] After receiving (305) query results from the cluster of computers, the controller (101) normalizes and stores (307) the query results. The controller (101) (or a different computer) then computes (309) statistical data indicative of the search quality of at least one of the search engines using the query results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, . 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar in view of Day in view of Loginov in view of Pereira in view of Liu and further in view of Kleewein.       
Regarding claim 15, Shankar discloses:
the processor identifying a set of data-access requests that each requires access to at least one data object stored on at least one remote database of the federated database, 
Shankar [0003] In some environments, queries are issued against a corpus of data to facilitate targeted information retrieval from the corpus of data. A user (or even a computer system) formulates a query using constructs from a query language. A query language typically includes a number of constructs that can be grouped into different combinations to express a logical intent for retrieving data. The query is issued to a data management system for processing. The data management system translates the query into a corresponding set of compatible physical operations (sometimes and hereinafter referred to as a “query plan") for realizing the expressed logical intent. The  query plan can then be executed to retrieve data from the corpus of data in accordance with the expressed logical intent. Retrieved data can be returned to the query issuer.
Notes:
a) The claimed federated database is accurately described by Shankar as corpus of data.  
b) Shankar in paragraph [0004] discloses relational database.  


Shankar [0009] Other database systems are parallel database systems. In a parallel database system, database storage is spread across a number of nodes. Each node stores one or more portions of a database locally. Other modules (e.g., at a control node) abstract the distributed nature of the database from users such that it appears as a single unified database. As such, in a parallel database system, data relevant to a query as well as data used for query plan optimization can be spread out across a number of different nodes.
Note:
a) Claimed federated database is accurately described by Shankar as distributed nature of the database.   

processing the data-access request into an optimal data-access plan that contains instructions for performing database operations required to produce results requested by the data- access request; 
Shankar [0009] Other database systems are parallel database systems. In a parallel database system, database storage is spread across a number of nodes. Each node stores one or more portions of a database locally. Other modules (e.g., at a control node) abstract the distributed nature of the database from users such that it appears as a single unified database. As such, in a parallel database system, data relevant to a query as well as data used for query plan optimization can be spread out across a number of different nodes.
Note:


extracting from the data-access plan a set of subplans, 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Day discloses: 
Day abstract A database query optimizer creates a main access plan for a query, and also creates one or more subplans for the same query. The subplans are used in executing a query. When a subplan is generated, all tautological predicates (i.e., predicates that do not narrow the query) are dropped, thereby enhancing the reusability of stored subplans. When a query is processed, its tautological predicates are dropped, and if a subplan for the query with the dropped tautological predicates is found, the subplan is used to execute the query. If the query to be run has no main access plan in the cache, a main access plan is generated, and a subplan is also generated that corresponds to the query to be run, with all tautological predicates dropped. The same query may thus generate many subplans, enhancing the usability of the query by storing each subplan in the access plan cache.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Day for the purpose of creating subplans which are used in executing a query. 

where each subplan of the set of subplans consists of a distinct subset of the instructions, and 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Loginov discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Loginov for the purpose of determining a subset of predefined instructions configured to access said record in said valuation database.

where each distinct subset of instructions consists of a plurality of instructions for performing a same class of logically distinct data-access operations on a same database of the at least one remote databases of the federated database; 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pereira discloses:
	Pereira [0062] The classification step 218 performs a final classification of the query using attached query class descriptors, and the attached user profile sent by step 211. The classification descriptors indicate major classification aspects which may include content source, major performers, content type, speed of action, nature of audio, such as silent, speech, sound effects and the like. The classification step 218 determines likely databases, so that the query can be sent only to the likely search servers that hold the relevant databases to be searched for the query. For example, the classification step 218 uses attached descriptors of the query class and compares them with the class descriptors of each search database to determine a list of search 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Pereira for the purpose of determining likely databases, so that the query can be sent only to the likely search servers that hold the relevant databases to be searched for the query.

the processor transmitting to a first remote database of the federated database, those subplans, of the set of subplans, that consist of instructions for performing the logically distinct data-access operation on a data object stored in the first remote database; and 
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Liu discloses:
Liu [0021] By determining that the other nodes do not store the table partition associated with the range of hash values, the initiator node can avoid sending a distributed execution plan to the other database nodes. Thus, the other nodes do not spend processor time executing unnecessary distributed execution plans. Moreover, the other nodes do not consume bandwidth returning redundant or unnecessary query results to the initiator node.
Note:  Distributed execution plans are sent to nodes that store the table partition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Liu for the purpose of sending a distributed execution plan to one or more nodes to execute the query.    

the processor receiving from the first remote database all results produced by the first remote database’s performance of the subplans transmitted to the first remote database.
Shankar discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kleewein discloses:
	Kleewein col 2, lines 50-60, U.S. Pat. No. 5,600,831 to Levy et al describes techniques for optimizing queries in a heterogeneous database system. A query results in a query plan which includes subplans for querying the databases which contain the required information. When a subplan is executed in one of the databases, the database returns not only the information which results from the execution of the subplan, but also source and constraint information about the data in the database. The source and constraint information is then used to optimize the query plan by pruning redundant subplans.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar to obtain above limitation based on the teachings of Kleewein for the purpose of executing the subplan in one of the databases such that the database can return results of the query.   
 
Regarding claim 17, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses where the data-access request is a SQL (Structured Query Language) query.
	Shankar The present invention extends to methods, systems, and computer program products for optimizing parallel queries using interesting distributions. For each logical operator in an SQL server MEMO, in a top down manner from a root operator to the leaf operators, interesting distributions for the operators can be identified based on the properties of the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein and further in view of Wojtowicz (US 2013/0006999) and further in view of applicant disclosed prior art (ADPA).         
Regarding claim 16, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose parsing the data-access request into tokens that represent data and logic comprised by each statement of the data-access request.  However, Wojtowicz discloses:
Wojtowicz [0021] The details of a connector object are shown in FIG. 6. Each connector object 600 is specific to a content source and contains code specific to the content source query language 604 to convert the generic request into an appropriate query for that source. In general this conversion involves parsing the generic query to obtain “tokens” for each query term and then adding a query phrase including each token in a form suitable for accessing the particular content source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and 

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose rewriting the output of the parsing to remove redundancies and inefficiencies; and optimizing the output of the rewriting into the optimal data-access plan.  However, ADPA discloses:
specification [0017] Existing FDBMS host modules for parsing, rewriting, and optimizing a query, and existing remote-database modules for executing an access plan, may be reused. Also, if legacy code does not already exist for translating a generic access subplan received from the host into a format compatible with a remote database, such a translation function may be implemented as an external service that can be called by a script, query processor, or other resource that manages the query process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of ADPA for the purpose of quickly and accurately obtaining relevant search results. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein and further in view of Simons-Nikolova (US 2011/0153350)
Regarding claim 18, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewe  discloses the elements of the claimed invention as noted but does not disclose translating each 
	Simons-Nikolova [0017] The coaching plan linking tool resolves the symbolic names of the placeholder elements that the coaching plan compiler has left in the coaching plan, using content from a content library or multi-media library, and creates an executable care plan, in the format required to "load" by the remote patient management system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of Simons-Nikolova for the purpose of loading the plan in the remote patient management system.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and further in view of Doleh. 
Regarding claim 19, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose where the translating comprises performing the translating after performing the transmitting.  However, Doleh discloses:
	Doleh claim 15 wherein the translating occurs after the transmitting.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and  Kleewein to obtain above limitation based on the teachings of Doleh for the purpose of performing the translating at a remote database.  

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and and further in view of P and further in view of Doleh and further in view of Rabe  in view of Doleh  and further in view of Simons-Nikilova and further in view of Goodal.   
Regarding claim 20, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose where the first remote database is a database cluster.  However, P discloses:
	P [0022] In an embodiment, the middleware adapter generates a query plan based on a received query. Rather than sending a plain text query, the middleware adapter may send the query plan to the database cluster.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova to obtain above limitation based on the teachings of P for the purpose of sending the query plan to the database cluster.  

Moreover, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose where the set of subplans are transmitted, prior to the translating, to a cluster controller of the database cluster.  However, Doleh discloses:
Doleh claim 15 wherein the translating occurs after  the transmitting. 
P paragraph [0018] discloses cluster controller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and 

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose where the cluster controller manages access to each clustered database of the database cluster.  However, Rabe discloses:
	Rabe [0035] The hyperconverged virtual controller 206 includes or has access to the configuration database 122, and the hyperconverged virtual controller 206 may participate in a distributed consensus protocol with other nodes in a cluster or cluster group to which the node 120 belongs (e.g., cluster group-1 136 in FIG. 1) to maintain consistency of data in the configuration database 122.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of Rabe for the purpose of a virtual controller having access to the configuration database.  

where the processor performs the translating, after the transmitting, on each subplan, of the set of subplans, 
Doleh claim 15 wherein the translating occurs after the transmitting.  

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein discloses the elements of the claimed invention as noted but does not disclose that is not in a format required by a corresponding database of the database cluster.  However, Simons-Nikolova discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu and Kleewein to obtain above limitation based on the teachings of Simons-Nikolova for the purpose of providing a format suitable for loading the remote patient management system  

Furthermore, the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova discloses the elements of the claimed invention as noted but does not disclose where the results are received from the cluster controller.  However, Goodall discloses:
	Goodall [0048] After receiving (305) query results from the cluster of computers, the controller (101) normalizes and stores (307) the query results. The controller (101) (or a different computer) then computes (309) statistical data indicative of the search quality of at least one of the search engines using the query results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shankar, Day, Loginov, Pereira, Liu, Kleewein and Simons-Nikolova to obtain above limitation based on the teachings of Goodall for the purpose of receiving by the controller query results from the cluster of computers. 

Response to Arguments


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161